*lMyAelcess;. SariVHouduNS* 1174963               WS^lAJV^




       VXKOM^ UCg^X- CXj}kJ| (aXJUzML.—   notlWrOf^tSAPPEALS
                                                  APR OR 2015


   HaIgJ                       jli        /? jTpw^cg^.Clerk
       .jQ) O^T)




                       to

   aW^dl^
         ZSOJ^miJ^yvUJt
                y


   CU^^»jg^ (jMMtolG
  QMaMM^S^ cWu^/^[| 1^_07_^^^^v^i^^^
                                           O/KJ
                                                                3




  CM^^Oum^
                                                             \Po7

                             jx^^d^
                          %lM.



^^^k^A^^MuM gyn 'ijjgbij/t.^(^oMrn^ a^^^
't^^^^^ry^l^                                _____
                                    FW- ba^asj^as

                                                       (XAnJ
                                         juru&ci JjuJjLft

                          ~CU^Wl
                     /VUxsi^Uu^A cuamM
                                                      &Uknii

rtnJL
                                              ^UlS MM%k
                      ^     OJmJj           J^umajX^^



XT? OZ> thASHT) ah                            '&u}Juyyil--